Citation Nr: 1624149	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO. 08-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling prior to December 23, 2008, and in excess of 50 percent from December 23, 2008, to January 10, 2012, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, granted service connection for PTSD and assigned a non-compensable disability rating. The Veteran expressed disagreement with the initial disability rating assigned. Jurisdiction over this claim now lies with the VA RO in Muskogee, Oklahoma. 

In an April 2008 rating decision, the initial disability rating was increased to 30 percent. In a March 2009 rating decision, the disability rating was increased to 50 percent, effective December 23, 2008. In a July 2012 rating decision, the disability rating was increased to 70 percent, effective January 11, 2012. In a March 2014 rating decision, the disability rating was increased to 100 percent, effective January 15, 2014. 

In the June 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge. The Veteran was scheduled for an August 2009 Board videoconference hearing; however, the Veteran did not attend the hearing. As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

In March 2015, the Board denied entitlement to an increased disability rating at all stages of the appeal period. The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the March 2015 Board decision that denied entitlement to an increased disability rating prior to January 11, 2012, and remanded the case to the Board for adjudication consistent with the Court's order. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1. For the entire initial rating period on appeal prior to January 11, 2012, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, anxiety, weekly panic attacks, anger, irritability, mild memory loss, hypervigilance, difficulty concentrating, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

2. For the entire initial rating period on appeal prior to January 11, 2012, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance; difficulty in adapting to stressful circumstances; or an inability to establish effective relationships.

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, for the initial rating period on appeal prior to December 23, 2008, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2015).  

2. For the entire rating period on appeal prior to January 10, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA treatment records, VA examination reports from September 2006 and January 2012, and the Veteran's statements. 

The Veteran was afforded VA examinations in September 2006 and January 2012. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating for PTSD

The Veteran contends that his PTSD caused more severe symptomatology than that contemplated by the disability ratings assigned. The Veteran's PTSD is currently staged as follows:  30 percent disabling prior to December 23, 2008; 50 percent disabling from December 23, 2008, to January 10, 2012; 70 percent disabling from January 11, 2012, to January 14, 2014; and 100 percent disabling from January 15, 2014, forward. As indicated above, the terms of the JMPR limit the issue on appeal to entitlement to an increased disability rating prior to January 11, 2012. See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency.").

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A 10 percent disability rating requires occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications. Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in July 2007, and therefore, the claim is governed by DSM-IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during the entire applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. 

After a review of all the lay and medical evidence, the Board finds that the evidence demonstrates an initial disability rating of 50 percent, but no higher, is warranted for the entire initial rating period prior to January 11, 2012. In this regard, while the Veteran's symptoms wax and wane across the relevant appeal period, the Board finds that the evidence, when viewed as a whole, demonstrates a consistent disability picture that more closely approximates a 50 percent disability rating. 

A July 2005 traumatic brain injury questionnaire reflects that the Veteran reported symptoms of memory impairment, difficulty sleeping, irritability, and anger. 

A December 2005 traumatic brain injury re-assessment form reflects that the Veteran reported symptoms of memory impairment, difficulty concentrating, irritability, anger, mood swings, anxiety, and decreased interest in pleasurable activities. The service clinician provided an assessment including diagnoses of depression, anxiety, memory loss, and PTSD. 

The February 2006 service separation examination report reflects current symptoms of anxiety and insomnia. 

Upon VA examination in September 2006, the Veteran reported difficulty sleeping, depressed mood, a lack of energy, difficulty concentrating, memory impairment, hypervigilance, and social isolation. The Veteran denied nightmares, changes in appetite, or periods of mania. The Veteran reported maintaining communication with his four siblings, but has not communicated with his adoptive parents since the age of 16. The Veteran reported an "okay" relationship with his girlfriend of five months, with whom he lives; however, he reported a pending domestic violence charge. The Veteran reported currently being enrolled in college and working odd jobs, with his current job at a computer security company. The Veteran reported drinking approximately one to two beers, every other weekend. Upon psychiatric examination, the VA examiner noted that the Veteran was alert and oriented in all spheres and presented with at least minimal personal hygiene. The VA examiner denied the presence of: impairment of thought process or communication; an abnormal speech pattern; delusions; hallucinations; suicidal or homicidal ideation; impaired impulse control; panic attacks; and short-term memory impairment. The VA examiner indicated that the Veteran would repetitively check and recheck door and window locks, but indicated that this behavior was not done consecutively as to interfere with routine activities. 

Following examination, the VA examiner provided a diagnosis of PTSD, but opined that the Veteran "just barely meets the number of [symptoms] necessary to make the diagnosis of PTSD, but he does not really meet the last criterion about 'the disturbance causes clinically significant distress or impairment' at this time." The VA examiner explained that while the Veteran reported that his psychiatric disability manifested in problems socially, a general mistrust, hypervigilance, and difficulty concentrating, "his symptoms have not prevented him from working ... nor has it prevented him from working on higher educational goals." The VA examiner also noted that the Veteran has had a girlfriend for the past five months, with whom he was living, and that he was planning on adding a second job. The VA examiner assigned a GAF score of 75. 

A February 2007 VA social work treatment record reflects that the Veteran presented alert and oriented in all spheres, but with a blunted affect. The Veteran reported working as a delivery driver and attending community college; however, the Veteran also reported receiving a driving under the influence citation the preceding weekend. 

A June 2007 VA social work treatment record reflects that the Veteran presented seeking mental health services. The Veteran reported difficulty concentrating, hypervigilance, and an exaggerated startle response that "has affected his job." The Veteran also reported increased use of alcohol, indicating that "he has been drunk every other day for the last two weeks." The Veteran reported poor judgment in that he suddenly decided to leave his job and move to Colorado. 

A September 2007 VA mental health treatment record reflects that the Veteran reported sleeping 12 hours a night, an "ok" mood, difficulty keeping a job and maintaining relationships, and "ok" thinking and concentration. The Veteran reported that his symptoms "are still troublesome, but not as bad as previously." The VA clinician noted a well-groomed and casually dressed appearance; a distant and distrusting affect; fair eye contact; a slightly depressed mood; a restricted affect; a clear and coherent speech pattern; a logical and goal-directed thought process; normal thought content (i.e., no suicidal or homicidal ideation, no delusions); and fair insight and judgment. 

In a February 2008 statement, the Veteran's mother reported that the Veteran experiences a lack of interest in pleasurable activities. In a February 2008 statement, the Veteran's girlfriend indicated that the Veteran experiences anger, a short temper, and socially isolative behavior. The Veteran's girlfriend described an incident when the Veteran held a gun to her head. She also indicated that the Veteran cannot keep friends or maintain relationships, but that they are expecting their first child together. 

In March 2008, the Veteran was admitted to a VA outpatient addiction program. At the time of admission into the program, the VA addiction therapist assigned a provisional GAF score of 61. A progress report after two weeks of attendance in the addiction program reflects a GAF score of 54. VA treatment records reflect that the Veteran attended sessions with varied attendance until August 2009. In the August 2009 addiction program discharge summary, the addiction therapist provided a GAF score of 55. 

A VA PTSD Clinic Intake Interview and Assessment report, completed on December 23, 2008, reflects that the Veteran reported intrusive thoughts, flashbacks, difficulty sleeping, irritability, anger, difficulty concentrating, hypervigilance, panic attacks, decreased interest in pleasurable activities, and emotional detachment. The Veteran reported currently attending college seeking a degree in either business or finance. The Veteran reported wanting to work to support his long-term girlfriend and young daughter; however, he reported not being successful with work, noting that his "anxiety has become an increasing problem and is interfering with his ability to keep a job." Upon psychological examination, the VA clinician noted that the Veteran was alert and oriented in all spheres, and presented with:  an appropriate and casual appearance; a cooperative attitude that was anxious at times; a speech pattern of normal rate, tone, and volume; a dysphoric mood; an affect with full range; a coherent, relevant, and goal-directed thought process; normal thought content (i.e., no suicidal or homicidal ideations, no delusions); apparent mild obsessive-compulsive behaviors; good insight; good impulse control; and adequate judgment. The VA clinician diagnosed severe PTSD and assigned a GAF score of 55. The VA clinician noted that the Veteran has "increasingly disabling anxiety to the extent that he is not able to work" and "emotional limitations in his relationships with family and his girlfriend." 

VA social work and mental health treatment records dated between August 2010 and August 2011 reflect that the Veteran reported improved sleep, less agitation, and less anxiety with medication, but still avoiding public places. The Veteran reported attending college full-time and taking higher-level finance courses, which created a heavy study load. The Veteran reported having shared custody of his daughter and occasionally socializing with his friends on weekends when his daughter is with her mother. During this time period, VA clinicians consistently noted that the Veteran was alert and oriented in all spheres and presented with:  a neat and clean appearance; a clear and coherent speech pattern; a calm and cooperative attitude; a mildly flat affect; normal thought content; fair insight; and good judgment. GAF scores assigned during this time period were uniformly 65. 

In weighing the evidence, the Board finds that prior to January 11, 2012, the symptomatology associated with the Veteran's PTSD more closely approximates occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran's PTSD has been noted to be uniformly manifested in symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired concentration, flattened affect, and difficulty in establishing and maintaining effective work and social relationships. In addition, the Veteran has reported weekly panic attacks, anger and irritability, and episodes of impaired judgment. 

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD have not been met at any point during the relevant appeal period. Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships. As such, the Board finds that a 70 percent disability rating is not warranted for any time during the relevant appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that prior to January 11, 2012, the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning. 38 C.F.R. § 4.126(a). 

The Veteran experiences a deficiency in the area of work. While he has, at various times during the appeal period, held full-time employment, the evidence demonstrates that he has had difficulty maintaining employment for extended periods of time, particularly with jobs that involve repeated social interaction. The Veteran also experiences a deficiency in the area of family relations. While the relevant appeal period starts and ends with the Veteran in a long-term relationship, he and his girlfriend were separated during a significant portion of the relevant appeal period due to at least one episode of domestic violence. In addition, he has consistently reported no significant relationship with his siblings or biological parents. Finally, the Veteran experiences a deficiency in the area of mood. Across the appeal period, his mood has been consistently described as depressed and anxious. 

In contrast, the Veteran does not experience a deficiency in the area of school. While he experiences periods of difficulty with memory and concentration, particularly with higher-level mathematics courses, the evidence demonstrates that he has maintained progress throughout the relevant appeal period toward a bachelor's degree in business or finance. The Veteran also does not experience a deficiency in the area of judgment. While a June 2007 VA social work treatment record reflects that he experienced an episode of poor judgment in leaving his job to move to Colorado, the majority of the evidence reflects that his judgment ranged between fair and good. Finally, the Veteran does not experience a deficiency in the area of thinking. Across the relevant appeal period, his thought processes have been uniformly described as linear, logical, and goal-oriented. In addition, his thought content has been uniformly described as normal as he has routinely denied delusions and suicidal or homicidal ideations. 

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence establishes that the Veteran does not experience deficiencies in other areas, such as appearance, attitude, perception, cognition, speech, and insight. The Veteran's appearance has been consistently described as casual but neat and appropriate; there is no evidence of a disheveled appearance or an inability to maintain basic personal hygiene. His attitude, while anxious at times, has been consistently described as cooperative. There is no evidence of altered perception, such as hallucinations or psychoses. The Veteran has been consistently described as cognitively alert and oriented in all planes; while he has described increased forgetfulness and difficulty concentrating, there is no evidence of altered alertness, disorientation, or significant memory impairment. His speech pattern has been consistently described as normal; there is no evidence of alterations in tone, rhythm, or rate. Finally, his insight has been consistently described as fair, adequate, or good.

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in an occupational and social impairment with deficiencies in most areas prior to January 11, 2012. Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent rating prior to January 11, 2012. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). Almost all of the GAF scores assigned to the Veteran's psychological profile prior to January 11, 2012, range between 54 and 65. GAF scores between 51 and 60 represent moderate symptoms, and scores between 61 and 70 represent mild symptoms. Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 50 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect. Moreover, the Veteran is competent to report observable symptoms. Layno, 6 Vet. App. 465. In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an initial disability rating of 50 percent for the Veteran's PTSD. The Board further finds that the preponderance of the evidence is against an increased disability rating in excess of 50 percent at any point during the relevant appeal period prior to January 11, 2012. As the preponderance of the evidence is against that portion of the claim for an increased disability rating in excess of 50 percent, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for PTSD, chronic diarrhea, bilateral hearing loss, and tinnitus. 

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in flattened affect, anxiety, weekly panic attacks, anger, irritability, mild memory loss, hypervigilance, difficulty concentrating, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. All of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign during the relevant appeal period. 
  
The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). At times during the relevant appeal period, the Veteran has maintained either part-time or full-time employment while making systematic progress toward a college degree in business or finance. While the evidence demonstrates that the Veteran's psychological symptoms negatively affect his ability to maintain long-term employment, particularly in job environments that require repeated social interactions, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Moreover, the Veteran has not asserted that he is unemployable. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an initial rating of 50 percent disabling, but no higher, prior to December 23, 2008, for the service-connected PTSD is granted. 

Entitlement to an increased rating in excess of 50 percent disabling for the entire appeal period prior to January 10, 2012, for the service-connected PTSD is denied. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


